Exhibit 10.2

PLEDGE AGREEMENT

This Pledge Agreement (this “Pledge Agreement”), dated the 13th day of July,
2017, by and among the entities listed on the signature page hereto and each of
the other Persons which become Pledgors hereunder from time to time (such
entities listed on the signature page hereto and such other Persons are each a
“Pledgor” and collectively, and jointly and severally, the “Pledgors”) in favor
of PNC Bank, National Association, as administrative agent for the Lenders (as
defined in the Credit Agreement (as hereinafter defined)) (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated of even date herewith
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among Mastech Digital, Inc., a Pennsylvania corporation
(“MDI”), each of the other Borrowers (as defined therein) party thereto from
time to time, the Guarantors (as defined therein) party thereto from time to
time, the Lenders (as defined therein) party thereto from time to time, and the
Administrative Agent, which is incorporated herein by reference thereto, the
parties thereto agreed, among other things, that the Lenders shall extend credit
to the Borrowers as set forth in the Credit Agreement; and

WHEREAS, Lenders have required, as a condition to extending credit to the
Borrowers pursuant to the Credit Agreement, that each Pledgor create a security
interest in and pledge (a) all of its issued and outstanding membership
interests, limited liability company interests, limited partnership interests or
shares of capital stock, as applicable, of the companies listed on Exhibit A
attached hereto and (b) 65% of its issued and outstanding membership interests,
limited liability company interests, unlimited liability company interests,
limited partnership interests or shares of capital stock, as applicable, of the
companies listed on Exhibit B attached hereto to Administrative Agent (for its
benefit and for the benefit of Lenders) under the terms and conditions set forth
herein; and

WHEREAS, in consideration of the Obligations, each Pledgor has agreed to create
such a security interest and pledge (a) all of its issued and outstanding
membership interests, limited liability company interests, limited partnership
interests or shares of capital stock, as applicable, of the companies listed on
Exhibit A attached hereto and (b) 65% of its issued and outstanding membership
interests, limited liability company interests, unlimited liability company
interests, limited partnership interests or shares of capital stock, as
applicable, of the companies listed on Exhibit B attached hereto to
Administrative Agent (for its benefit and for the benefit of Lenders) under the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to extend credit to the Borrowers pursuant to the Credit Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby agrees with Administrative Agent as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have such defined meanings when used herein, and, for purposes
of this Pledge Agreement, the rules of construction set forth in Section 1.2 of
the Credit Agreement shall apply as if fully set forth herein, mutatis mutandis.



--------------------------------------------------------------------------------

2. Pledge. As collateral security for the prompt and complete payment of all
Obligations, each Pledgor hereby pledges to Administrative Agent (for its
benefit and for the benefit of Lenders) its right, title and interest in and to
(a) all of the issued and outstanding capital stock, limited liability company
interests, membership interests, limited partnership interests or other equity
interests and any and all other investment property which such Pledgor now holds
or hereafter acquires in the issuers as listed on Exhibit A attached hereto and
made a part hereof (which Exhibit shall be and shall be deemed to be updated
(i) upon the issuance by any such issuer of any additional capital stock,
limited liability company interests, membership interests, limited partnership
interests or equity interests now or hereinafter acquired and (ii) in accordance
with Section 14) (the “Domestic Pledged Interests”) and (b) sixty-five percent
(65%) of the issued and outstanding capital stock, limited liability company
interests, membership interests, unlimited liability company interests, limited
partnership interests or other equity interests and any and all other investment
property which such Pledgor now holds or hereafter acquires in the issuers as
listed on Exhibit B attached hereto and made a part hereof (which Exhibit shall
be and shall be deemed to be updated upon the issuance by any such issuer of any
additional capital stock, limited liability company interests, membership
interests, unlimited liability company interests, limited partnership interests
or equity interests now or hereinafter acquired and (ii) in accordance with
Section 14) (the “Foreign Pledged Interests”, and collectively with the Domestic
Pledged Interests, the “Pledged Interests”), and hereby grants to Administrative
Agent a continuing enforceable first Lien on its right, title and interest in
and to the Pledged Interests, the interest thereon and all products, proceeds,
substitutions, additions, dividends and other distributions (subject to the
terms of the Credit Agreement) in respect thereof, and all books, records, and
papers relating to the foregoing (all of which are referred to herein as the
“Collateral”). The membership interest certificates, limited liability company
interest certificates, unlimited liability company interest certificates,
limited partnership interest certificates or capital stock certificates
collectively representing all of the Pledged Interests now or hereinafter
acquired, together with a transfer power in substantially the form of Exhibit C
hereto with respect to each such membership interest certificate, limited
liability company interest certificate, unlimited liability company interest
certificate, limited partnership interest certificate or capital stock
certificate duly signed in blank by each Pledgor, as transferor, shall be
delivered by each Pledgor to Administrative Agent (for its benefit and for the
benefit of Lenders) contemporaneously with the execution of this Pledge
Agreement and with any acquisition of additional membership interests, limited
liability company interests, unlimited liability company interests, limited
partnership interests or shares of capital stock by each Pledgor that is
represented by a new membership interest certificate, limited liability company
interest certificate, unlimited liability company interest certificate, limited
partnership interest certificate or stock certificate.

3. Rights of Pledgors. Prior to the occurrence of an Event of Default under the
Credit Agreement, each Pledgor shall have all voting and other rights, powers,
privileges and preferences pertaining to the Collateral, subject to the terms of
this Pledge Agreement, and Administrative Agent (for its benefit and for the
benefit of Lenders) shall not be entitled to any of such rights by reason of its
possession of the Pledged Interests.

 

2



--------------------------------------------------------------------------------

4. Covenants of Pledgors. Each Pledgor agrees that it will not (i) sell, assign
(by operation of law or otherwise) transfer, exchange or otherwise dispose of,
or grant any option with respect to, any of the Collateral, in each case except
as provided for in the Credit Agreement, (ii) create or permit to exist any
Lien, option or other charge or encumbrance upon or with respect to any of the
Collateral, except for the Lien under this Pledge Agreement and Permitted Liens,
(iii) file any affidavit for replacement of lost membership interest
certificates, limited liability company interest certificates, unlimited
liability company interest certificates, limited partnership interest
certificates or capital stock certificates, if applicable or (iv) vote the
Collateral in favor of or consent to any resolution which might result in any
restrictions upon the sale, transfer or disposition of the Collateral. Each
Pledgor further agrees that it will take all actions necessary to cause the
issuers listed on the Exhibits hereto not to issue any membership interests,
limited liability company interests, unlimited liability company interests,
limited partnership interests, capital stock or other securities in addition to
or in substitution for the Collateral or exercise any right with respect to the
Collateral which would adversely affect Administrative Agent’s rights in the
Collateral. Each Pledgor further agrees to execute all such instruments,
documents, and papers, and will do all such acts as Administrative Agent may
request from time to time to carry into effect the provisions and intent of this
Pledge Agreement, including, without limitation, the execution of stop transfer
orders, transfer powers and other instruments of assignment executed in blank,
and will do all such other acts as Administrative Agent may request with respect
to the perfection and protection of the first Lien granted herein and the
assignment effected hereby. Each Pledgor shall, in accordance with Section 2 of
this Pledge Agreement, deliver to Administrative Agent original membership
interest certificates, limited liability company interest certificates,
unlimited liability company interest certificates, limited partnership interest
certificates or stock certificates evidencing all of the Pledged Interests (and
appropriate transfer powers duly signed in blank by Pledgor with respect
thereto). As of the time when the respective membership interest, limited
liability company interest, unlimited liability company interest or limited
partnership interest comprising the Pledged Interests are certificated, each
Pledgor shall (i) have caused any membership interest comprising the Pledged
Interests to become a “security” within the meaning of, and to be governed by,
Article 8 of the Uniform Commercial Code as in effect in the jurisdiction of
formation and each other applicable jurisdiction and (ii) deliver evidence to
Administrative Agent, in form and substance reasonably satisfactory to Agent, of
the completion of the actions required by clause (i) above. Once any Pledgor has
established that a Pledged Interest is governed by Article 8, such Pledgor
agrees that it shall not, and shall not permit any other Person to cause such
Pledged Interest to “opt-out” of Article 8 without the prior written consent of
the Administrative Agent.

5. Release of Collateral. Subject to any sale or other disposition by
Administrative Agent of the Collateral in accordance with the terms under
Section 7, following Payment In Full of all of the Obligations and the
termination of the Credit Agreement, this Pledge Agreement shall terminate and
the Administrative Agent shall file, if applicable, UCC-3 financing statements
to release the Liens granted hereunder and the Collateral shall be returned to
each Pledgor.

6. Rights of Administrative Agent. If an Event of Default has occurred and is
continuing, Administrative Agent may, without notice, exercise all rights,
privileges or options pertaining to any Collateral as if it were the absolute
owner thereof, upon such terms and conditions as it may determine, all without
liability except to account for property actually received by it, but
Administrative Agent shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing.

 

3



--------------------------------------------------------------------------------

7. Remedies. If an Event of Default has occurred and is continuing and
Administrative Agent (for its benefit and for the benefit of Lenders), without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale
and notices required pursuant to the Credit Agreement, if any) to or upon each
Pledgor or any other Person (all and each of which demands, advertisements
and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, assign, give an option or options to purchase, contract to sell
or otherwise dispose of and deliver said Collateral, or any part thereof, in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or at any of Administrative Agent’s offices or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk, with the right of Administrative Agent upon any such sale or sales, public
or private, to purchase the whole or any part of said Collateral so sold, free
of any right of equity of redemption in each Pledgor, which right or equity is
hereby expressly waived or released. Administrative Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all costs and expenses of every kind incurred therein
or incidental to the care, safekeeping or otherwise of any and all of the
Collateral or in any way relating to the rights of Administrative Agent
hereunder, including attorneys’ fees and legal expenses, to the payment in whole
or in part of the Obligations in such order as Administrative Agent may elect
(subject to the terms of the Credit Agreement), each Pledgor remaining liable
for any deficiency remaining unpaid after such application, and only after the
application of such net proceeds and after the payment by Administrative Agent
of any other amount required by any provision of law, need Administrative Agent
account for the surplus, if any, to each Pledgor. Each Pledgor agrees that
Administrative Agent shall give at least ten (10) days’ notice of the time and
place of any public sale or of the time after which a private sale or other
intended disposition is to take place and that such notification is reasonable
notification of such matters. No notification need be given to the Pledgor if it
has signed after default a statement renouncing or modifying any right to
notification of sale or other intended disposition. In addition to the rights
and remedies granted to it in this Pledge Agreement and in any other instrument
or agreement securing, evidencing or relating to any of the Obligations,
Administrative Agent shall have all the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable Laws. Each Pledgor shall
be liable for the deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay all amounts to which Administrative Agent
and Lenders are entitled, and the fees and legal expenses of any attorneys
employed by Administrative Agent to collect such deficiency.

8. Representations, Warranties and Covenants of Pledgors. Each Pledgor
represents and warrants that: (a) it has, and on the date of delivery to
Administrative Agent of any Collateral, will have, good and marketable title to
the Collateral and full power, authority and legal right to pledge all of its
right, title and interest in and to the Collateral pursuant to this Pledge
Agreement; (b) this Pledge Agreement has been duly executed and delivered by
each Pledgor and constitutes a legal, valid and binding obligation of each
Pledgor enforceable in

 

4



--------------------------------------------------------------------------------

accordance with its terms; (c) no consent of any other party (including, without
limitation, creditors of each Pledgor) and no consent, license, permit, approval
or authorization of, exemption by, notice or report to or registration, filing
or declaration with, any Official Body is required to be obtained by each
Pledgor in connection with the execution, delivery or performance of this Pledge
Agreement which has not been obtained; (d) the execution, delivery and
performance of this Pledge Agreement will not violate any provision of any
applicable Law, or of the certificate/articles of incorporation, bylaws,
certificate of formation/organization/limited partnership, limited liability
company agreement, limited partnership agreement, unlimited liability company
agreement, any shareholders’ agreement, any securityholders’ agreement or any
other organizational document, as applicable, of each Pledgor or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which each Pledgor is a party or which purports to be binding
upon each Pledgor or upon any of their respective assets and will not result in
the creation or imposition of any Lien on any of the assets of each Pledgor
except as contemplated by this Pledge Agreement or by the Credit Agreement or by
any other Loan Document; (e) there are no restrictions on the transferability of
the Collateral to Administrative Agent or with respect to the foreclosure and
transfer thereof by Administrative Agent subject to and in accordance with the
terms of the Credit Agreement and this Pledge Agreement, or, if there are any
such restrictions, any and all restrictions on such transferability have been
duly waived (to the extent permitted by Law) with respect to this assignment,
transfer, pledge, and grant of a security interest to Administrative Agent and
with respect to the foreclosure and transfer thereof by Administrative Agent
subject to and in accordance with the terms of the Credit Agreement and this
Pledge Agreement; and (f) the pledge, assignment and delivery of such Collateral
pursuant to this Pledge Agreement will create a valid, continuing and
enforceable Lien on all right, title and interest of each Pledgor in or to such
Collateral subject only to Permitted Liens, and the proceeds thereof, subject to
no prior Lien or to any agreement purporting to grant to any third party a Lien
in the property or assets of each Pledgor which would include the Collateral.
The Collateral is fully paid and nonassessable. Each Pledgor covenants and
agrees that it will defend Administrative Agent’s right, title and Lien on the
Collateral and the proceeds thereof against the claims and demands of all
Persons whomsoever; and covenants and agrees that it will have like title to and
the right to pledge any other property at any time hereafter pledged to
Administrative Agent as Collateral hereunder and will defend Administrative
Agent’s right thereto and Lien thereon.

9. No Disposition, Etc. Each Pledgor agrees that it will not sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral, nor will it create, incur or permit to exist any Lien with
respect to any of the Collateral, or any interest therein, or any proceeds
thereof, except for the Lien provided for by this Pledge Agreement and Permitted
Liens.

10. Sale of Collateral. (a) Each Pledgor recognizes that Administrative Agent
may be unable to effect a public sale of any or all of the Collateral by reason
of certain prohibitions contained in the United State Securities Act of 1933, as
amended (the “Securities Act”), and applicable state and foreign securities
laws, but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
to the seller than if such sale were a

 

5



--------------------------------------------------------------------------------

public sale and, notwithstanding such circumstances, agrees that such private
sale shall be deemed to have been made in a commercially reasonable manner.
Administrative Agent shall be under no obligation to delay a sale of any of the
Collateral for the period of time necessary to permit each Pledgor to register
such securities for public sale under the Securities Act, or under applicable
state and foreign securities laws, even if each Pledgor would agree to do so.

(b) Each Pledgor further agrees to do or cause to be done all such other acts
and things as may be necessary to make such sale or sale of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable Laws of any Official Body having jurisdiction over any such sale or
sales, all at each Pledgor’s expense. Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 10 will cause irreparable
injury to Administrative Agent and Lenders, that Administrative Agent and
Lenders have no adequate remedy at Law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 10
shall be specifically enforceable against each Pledgor and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.

11. Waivers by Pledgors; Subrogation.

(a) Each Pledgor (i) waives presentment, demand, notice and protest with respect
to the Collateral; (ii) waives any delay on the part of Administrative Agent
without notice to or consent from each Pledgor; (iii) waives the right to notice
and/or hearing prior to Administrative Agent’s exercising of Administrative
Agent’s rights and remedies hereunder upon the occurrence of an event which
would constitute a default hereunder or an Event of Default under the Credit
Agreement; (iv) waives any right to require Administrative Agent to marshal the
Collateral with other collateral which secures each Pledgor’s obligations and
any similar right to which each Pledgor is or may become entitled; and
(v) waives any right of subrogation, reimbursement, contribution and any similar
rights against issuer of any of the Pledged Interests until the Obligations are
Paid in Full and the Credit Agreement has been terminated.

(b) Administrative Agent shall have no duty as to the collection or protection
of the Collateral or any income or distribution thereon, beyond the safe custody
of such of the Collateral as may come into the possession of Administrative
Agent and shall have no duty as to the preservation of rights against prior
parties or any other rights pertaining thereto. Administrative Agent’s rights
and remedies may be exercised without resort or regard to any other source of
satisfaction of the Obligations. In no event shall Administrative Agent have any
liability to each Pledgor or otherwise hereunder except for liability arising
out of the gross negligence or willful misconduct of Administrative Agent.

12. Further Assurances. Each Pledgor agrees that at any time and from time to
time upon the written request of Administrative Agent, each Pledgor will execute
and deliver such further documents and do such further acts and things as
Administrative Agent may request in order to effect the purposes of this Pledge
Agreement.

13. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6



--------------------------------------------------------------------------------

14. Exhibit Updates and Joinder.

(a) To the extent following the date hereof, any Pledgor acquires capital stock,
limited liability company interests, membership interests, unlimited liability
company interests, limited partnership interests, other equity interests or
other investment property in any other Person (in each case, other than Excluded
Property (as defined in the Security Agreement)), such ownership interests
shall, to the extent required pursuant to the terms of the Security Agreement,
be subject to the terms hereof and, upon such acquisition, shall be deemed to be
Pledged Interests hereunder; and, such Pledgor thereupon shall deliver to
Administrative Agent (i) all such certificates (and related transfer powers)
evidencing any such additional Pledged Interests in accordance with Section 2,
if any, and (ii) an updated Exhibit A and/or Exhibit B reflecting such
additional Pledged Interests.

(b) Upon the execution and delivery by any other US Person of a Borrower Joinder
or a Guarantor Joinder, (i) such Person shall become a “Pledgor” hereunder with
the same force and effect as if it were originally a party to this Pledge
Agreement and named as a “Pledgor” on the signature pages hereto and (ii) the
Exhibits to this Pledge Agreement shall be deemed updated by the supplemental
Exhibits to this Pledge Agreement delivered pursuant to the terms of such
Borrower Joinder or Guarantor Joinder, as applicable. The execution and delivery
of any such Borrower Joinder or Guarantor shall not require the consent of any
other Pledgor hereunder, and the rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.

15. No Waiver; Cumulative Remedies. Administrative Agent shall not, by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by
Administrative Agent, and then only to the extent therein set forth. A waiver by
Administrative Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent
would otherwise have on any future occasion. No failure to exercise or any delay
in exercising on the part of Administrative Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights or remedies provided
by Law.

16. Counterparts. Any number of counterparts of this Pledge Agreement may be
executed by the parties hereto. Each such counterpart shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be deemed to
be an original signature hereto.

 

7



--------------------------------------------------------------------------------

17. Binding Effect. This Pledge Agreement and all obligations of each Pledgor
hereunder shall be binding upon the successors and assigns of each Pledgor, and
shall, together with the rights and remedies of Administrative Agent hereunder,
inure to the benefit of Administrative Agent (for its benefit and for the
benefit of Lenders) and its respective successors and permitted assigns. This
Pledge Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. The undersigned hereby agrees
that any judicial proceeding by each Pledgor against Administrative Agent or any
Lender involving, directly or indirectly, any matter or claim in any way arising
out of, related to or connected with this Pledge Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.

18. EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

19. Notices. All notices and other communications provided for herein shall be
(i) in writing, (ii) delivered and deemed received in accordance with the
procedures set forth in Section 12.5 [Notices; Effectiveness; Electronic
Communications] of the Credit Agreement and (iii) addressed to the parties at
the address, facsimile number or email address provided therein.

[INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, each Pledgor has caused
this Pledge Agreement to be duly executed and delivered on the day and year
first written above.

 

PLEDGORS: Mastech Digital, Inc., a Pennsylvania corporation By:   /S/ VIVEK
GUPTA Name:   Vivek Gupta Title:   President and CEO

 

Mastech Digital Technologies, Inc., a Pennsylvania corporation By:   /S/ VIVEK
GUPTA Name:   Vivek Gupta Title:   President and CEO

 

Mastech Digital Alliances, Inc., a Pennsylvania corporation By:  

/S/ VIVEK GUPTA

Name:   Vivek Gupta Title:   President and CEO

 

Mastech Digital Resourcing, Inc., a Pennsylvania corporation By:  

/S/ VIVEK GUPTA

Name:   Vivek Gupta Title:   President and CEO

 

Mastech Digital Data, Inc., a Delaware corporation By:  

/S/ VIVEK GUPTA

Name:   Vivek Gupta Title:   President and CEO

 

Mastech InfoTrellis, Inc., a Delaware corporation By:  

/S/ VIVEK GUPTA

Name:   Vivek Gupta Title:   President and CEO

[Signature Page – Pledge Agreement (Mastech)]



--------------------------------------------------------------------------------

EXHIBIT A

DOMESTIC PLEDGED INTERESTS

 

Pledgor

  

Issuer

  

Pledged Equity

Description

  

Percentage of

Interests in Issuer

  

Certificate No(s).

(if applicable)

Mastech Digital, Inc.

   Mastech Digital Technologies, Inc., a Pennsylvania corporation    Common
Stock    100%    3

Mastech Digital, Inc.

   Mastech Digital Alliances, Inc. , a Pennsylvania corporation    Common Stock
   100%    2

Mastech Digital, Inc.

   Mastech Digital Resourcing, Inc. , a Pennsylvania corporation    Common Stock
   100%    2

Mastech Digital, Inc.

   Mastech Digital Data, Inc., a Delaware corporation    Common Stock    100%   
1

Mastech Digital Data, Inc.

   Mastech InfoTrellis, Inc., a Delaware corporation    Common Stock    100%   
1



--------------------------------------------------------------------------------

EXHIBIT B

FOREIGN PLEDGED INTERESTS

 

Pledgor

  

Issuer

  

Type of Equity Interest

  

Percentage

of

Shares/Units

Pledged

  

Certificate

No(s). (if

applicable)

Mastech Digital Technologies, Inc.

   Mastech Digital Private Limited, an Indian company    Common Stock    65%   
5

Mastech Digital Data, Inc.

   InfoTrellis India Private Limited, an Indian company    Common Stock    65%
   See footnote1

Mastech Digital Data, Inc.

   Mastech InfoTrellis Digital, Ltd., a British Columbia corporation    Common
Stock    65%   

C-1

C-2

 

1  Entity being acquired pursuant to Indian Acquisition Documents; new
certificate(s) to be delivered post-closing



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER POWER

FOR VALUE RECEIVED, [                    ], a [                    ]
(“Company”), hereby sells, assigns and transfers unto                     ,
                [capital stock/membership interests/limited liability company
interests/limited partnership interests/unlimited liability company
interests/etc.] (the “Interests”) of [                    ], a
[                    ] (the “Issuer”), standing in the name of Company on the
books of said Issuer and represented by Certificate No.     and does hereby
irrevocably constitute and appoint                     as its attorney-in-fact,
to transfer said Interests on the books of said Issuer with full power of
substitution in the premises.

 

    [                    ] Dated:                    ,                 By:  

 

    Name:  

 

    Title:  

 